Title: From Thomas Jefferson to Charles Thomson, 31 December 1779
From: Jefferson, Thomas
To: Thomson, Charles



Sir
Williamsburg Dec. 31. 1779.

Your letter of Nov. 20. 1779. came safe, tho lately, to hand. The future acts of our assembly I shall take care regularly to transmit, as also such of those past since the institution of the commonwealth as can be procured: for they are become scarce. I have in my own collection of pamphlets some few duplicates which I will also forward to you as soon as I shall be able to examine them, for they are not at this place, and shall be ready to do every thing else in my power which it may be thought can in future cast the feeblest beam of light on the feild of science. This satisfaction will be increased by the opportunities it will give me of assuring you how truly I am Your most respectful & obedient servt.,

Th: Jefferson

